Citation Nr: 1700143	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder, including presumptively as a qualifying chronic disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Air Force from July 21, 1985 to December 6, 1985, and in the U.S. Army from November 1987 to March 1992.  He served in the Persian Gulf from September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

On the March 2010 VA Form 9, the Veteran requested a Board hearing; however, in September 2016, the Veteran withdrew the hearing request and asked to proceed with appellate review without a hearing.  38 C.F.R. § 20.704(e) (2016).
In September 2012, July 2014, and January 2015, the Board, in pertinent part, remanded the issue on appeal for additional development.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran does not have a current diagnosable disability of the ankles.  

3.  The Veteran has an undiagnosed illness characterized by moderate limitation of bilateral ankle motion with pain and stiffness to a compensable degree.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a qualifying chronic disability characterized by moderate limitation of bilateral ankle motion with pain and stiffness are met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board is granting service connection for an undiagnosed illness manifested by moderate limitation of bilateral ankle motion with pain and stiffness.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As explained below, the Veteran does not have a diagnosed left or right ankle disability; therefore, there is no diagnosed "chronic disease" under 38 C.F.R. 
§ 3.309(a), and the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service Connection Analysis for Bilateral Ankle Disorder

The Veteran contends that the current bilateral ankle disorder is related to a bilateral ankle sprain sustained during service.  He alternatively asserts that the bilateral ankle symptoms of pain, stiffness, and decreased range of motion are manifestations of an undiagnosed illness resulting from his Persian Gulf service.  He seeks service connection on these bases.    

After review of the lay and medical evidence of record, the Board finds that the evidence shows no underlying, diagnosed disability to account for the bilateral ankle symptoms of pain, stiffness, and limited motion.  The Veteran has competently reported having sustained a bilateral ankle sprain during service, and there is no indication that the account is not credible despite the absence of documentation of ankle problems in service treatment records.  Thus, the account of an in-service bilateral ankle injury (i.e., sprain) is of significant probative value.  

The weight of the evidence shows no currently diagnosed right or left ankle disability.  Post-service treatment records show no diagnosis or treatment for an ankle disability.  After review of the record and interview and examination of the Veteran, the April 2015 VA examiner opined that the ankle sprains during service had resolved with no residuals, and noted that no ankle pathology had been found on examination.  See April 2015 VA examination report and June 2015 VA addendum.  The symptoms of pain, stiffness, and limited ankle motion are symptoms of a disability, and are not considered a disability in and of itself.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a result, service connection is not warranted on a direct basis.

Because the Veteran served in Saudi Arabia from September 1990 to April 1991, he has qualifying service as a Persian Gulf Veteran; therefore, the Board has also considered presumptive service connection for a disorder manifested by bilateral ankle stiffness and limited motion, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multisymptom illness" (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether presumptive service connection for an undiagnosed illness characterized by bilateral ankle pain, stiffness, and limited motion is warranted.  As a lay person, the Veteran is competent to report bilateral ankle pain, stiffness, and limited motion, and the account is deemed credible, particularly in light of the documentation of such symptoms at the September 2013 VA examination.  The complaints of bilateral ankle pain, stiffness, and limited motion have been evaluated and cannot be attributed to a medical diagnosis; therefore, there is evidence of an undiagnosed illness manifested by bilateral ankle joint pain, stiffness, and limited motion of record.  

The Board further finds that the undiagnosed illness manifested by bilateral ankle pain, stiffness, and limited motion has manifested to a compensable degree when rated under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of ankle motion.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  

At the September 2013 VA examination, the right ankle demonstrated plantar flexion limited to 20 degrees and dorsiflexion limited to 15 degrees.  The left ankle demonstrated plantar flexion limited to 25 degrees and dorsiflexion limited to 
10 degrees.  Because the evidence shows that the bilateral ankle symptoms approximate moderate limitation of right and left ankle motion, and DC 5271 specifically contemplates limitation of ankle motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the criteria for a 10 percent rating under DC 5271 are approximated.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for an undiagnosed illness characterized by moderate bilateral ankle motion with pain and stiffness is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Presumptive service connection for a qualifying chronic disability of undiagnosed illness characterized by moderate limitation of bilateral ankle motion with pain and stiffness is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


